Citation Nr: 1216816	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-50 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus with spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1969 and from March 1978 to July 1995.  Service records show that he was awarded a Combat Action Ribbon and a Vietnam Service Medal. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran and his spouse appeared and testified at a videoconference hearing in May 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board notes that in June 2010, after the case was transferred to the Board, the Veteran submitted additional evidence in support of his claim to the Board with a waiver of RO consideration of the evidence in the first instance.  Therefore, the Board finds that a remand for the RO's initial consideration of this evidence is not required and the Board may proceed with the adjudication of this appeal.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

For the entire appeal period, the service-connected herniated nucleus pulposus with spinal stenosis of the thoracolumbar spine is shown to have been manifested by complaints of pain, forward flexion to 31 degrees, and incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period; objective evidence of ankylosis of the thoracolumbar spine has not been demonstrated.  




CONCLUSION OF LAW

For the entire appeal period, the criteria for a 60 percent rating for herniated nucleus pulposus with spinal stenosis of the thoracolumbar spine are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA notice letter to the Veteran in April 2008.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the April 2008 letter and a July 2008 letter. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The private treatment records dated from 2007 to 2010 are associated with the claims folder.  The Veteran stated that he was not treated for the thoracolumbar spine disability at the VA healthcare system.  There is no identified relevant evidence to be obtained.

The Veteran underwent a VA examination in May 2008 to obtain medical evidence as to the current severity of the Veteran's service-connected spine disability. 

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 .



Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Factual Background and Analysis

In November 2007, the Veteran filed a claim for a rating in excess of 20 percent for his herniated nucleus pulpous with spinal stenosis, and stated that his condition was progressively worsening.  He provided an October 2007 statement from Dr. C.A. that the Veteran was "fully disabled" due to his diffuse lumbar disc degeneration and spinal stenosis with neuralgias to the lower extremities.  Dr. C.A. indicated that the Veteran's spine disorder necessitated hydromophone injections to control the pain, and that the Veteran was incapacitated after receiving injections.  Dr. C.A. stated that he felt the Veteran should be considered 100 percent disabled.  An MRI from October 2007 revealed diffuse degenerative disk disease with bilateral neural foraminal stenosis and central canal stenosis at all levels of the lumbar spine, a left paracentral protrusive component at L4-5, and a right paracentral disk extrusion with 17 mm of superior migration and marked narrowing of the right neural foramen at L5-S1.

The Board notes that the Veteran was found to be totally disabled based upon individual unemployability effective January 1, 2004.

In May 2008, the Veteran was afforded a VA spine examination.  The Veteran complained of erectile dysfunction, paresthesias, leg/foot weakness, and dizziness secondary to his spine disorder.  He also complained of fatigue, decreased motion, stiffness, weakness, and pain in the lumbar spine.  His greatest pain was in the right low back, and he described it as moderate in severity and constant in duration.  He described severe flare-ups of pain two to three times a month, lasting for two to three days.  He felt that during these flare-ups of pain he experienced severe loss of motion and functional impairment.  He reported a three-day incapacitation episode prescribed by a physician in the prior 12 months.  He reported being able to walk one quarter mile.  He used a cane, brace, and orthotic insert to help ambulation.  

On physical examination the Veteran had spasms on the right and left side of the thoracic sacrospinalis.  He also had pain with motion bilaterally, and tenderness to palpation on the right.  He was noted to have scoliosis and a waddling gait.  Range of motion testing showed his range of motion was from zero to 31 degrees of flexion with pain at 31 degrees.  He had no additional loss of motion on repetitive testing.  He had extension from zero to 8 degrees, with pain at 7 degrees, and no additional loss of motion on repetatitive testing.  The diagnosis was lumbar spinal stenosis with disc degeneration diffusely.  The examiner noted that the Veteran's symptoms prevented shopping, exercise, sports, and travel, and severely limited chores and recreation.

Private physician C.M.A. provided a May 2008 letter detailing that the Veteran was incapacitated for a total duration of six to eight weeks per year due to flare-ups of acute symptoms from his multi-level cervical spondylosis and multi-level lumbar spinal stenosis.  Dr. C.M.A. noted the Veteran's pain and incapacity were only moderately controlled by medication, and that he was completely incapacitated on a fairly regular and routine basis.

In June 2008, the Veteran's wife provided a statement that she gave the Veteran seven shots of hydromorphone and promethazine in the prior 12 months.  She stated that each shot left the Veteran debilitated for two to four days and caused him to be unable to leave the house and barely able to leave his bed.  His wife provided a certificate naming her a certified medical assistant.

In May 2009, Dr. C.M.A. indicated that in the prior 11 months, the Veteran was incapacitated 99.5 days due to flare-ups of acute symptoms from his multi-level lumbar spinal stenosis, spondylosis and multiple herniated discs.

During his May 2010 Board hearing, the Veteran testified he began keeping a record of the days he felt incapacitated, beginning in May 2008.  He stated that from May 2008 to May 2010 he had "missed" 249 days (approximately18 weeks a year).  The Veteran also testified that he took 15 milligrams of Oxycodone prior to his May 2008 VA examination, and that without the medication to control his pain he would have had a more limited range of motion examination.

The Board finds that the medical evidence and the competent and credible lay statements are sufficient to grant an increased rating for the Veteran's lumbar spine disorder.  

Based upon the May 2008 VA examination, the Veteran's lumbar spine warrants at least a 40 percent rating.  His forward flexion of the lumbar spine was noted to be to 31 degrees.  The General Rating Formula for Disease and Injuries of the Spine, in Note 4, directs the VA to round each range of motion measurement to the nearest five degrees.  As such, the Veteran's forward flexion is rounded to 30 degrees and meets the requirements for a 40 percent rating under the General Formula.

For the time period of the appeal, there is no objective evidence of ankylosis of the entire thoracolumbar spine.  Thus, the requirements for a 100 percent schedular rating are not met. 

The new rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The May 2008 VA examination report indicates that pain was considered with range of motion testing and there was no evidence of additional limitation of motion with repetition.  

The Board finds that the medical evidence presents no basis for the assignment of a higher rating based on additional disability due to pain, weakness, fatigability, weakness or incoordination.  

The Board notes that the Veteran is currently in receipt of a separate rating for radicular sciatic, right leg, associated with his herniated nucleolus pulposus with modest spinal stenosis effective September 26, 2003.  The Veteran did not appeal that rating, and thus the issue is not currently before the Board.

The Board has also considered whether a higher rating is warranted for the service-connected lumbar spine disability under Diagnostic Code 5243, intervertebral disc syndrome.  Affording the benefit of doubt to the Veteran, the Board finds that the evidence supports the assignment of a 60 percent rating for the lumbar spine disability under Diagnostic Code 5243 on the basis of that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

While the Veteran reported only three days of incapacitation during his May 2008 examination, his wife provided a competent and credible statement that he suffered approximately 28 days (four weeks) of incapacitation secondary to receiving at-home injections for his spine.  Her statement pertained only to injections she had provided the Veteran, so she indicated he had at least four weeks of incapacitation in 2008.  

Also in May 2008, Dr. C.M.A. indicated that the Veteran suffered from six to eight weeks of incapacitation due to his lumbar and cervical spine.  Dr. C.M.A. indicated in May 2009, that the Veteran suffered from 99.5 days of incapacitation in the prior 11 months (approximately 14 weeks).  

The Veteran kept a log of all the days he was unable to get out of his bed from May 2008 to May 2010 and found that for approximately 18 weeks each year he was "incapacitated."  

The rating schedule indicates that the definition of an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  In the Veteran's case, the record shows that the Veteran's incapacitation is caused in part by the medications prescribed by a physician to control the back pain.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected lumbar spine disability causes incapacitating episodes of at least six weeks in a 12-month period because his private physician has indicated that his spine should completely incapacitate the Veteran for six weeks, up to 14 weeks, a year.  As such, the Board finds that a rating of 60 percent is warranted for the rating period on appeal.  

The Board finds that there is no basis for application of a staged rating as the disability picture has essentially remained the same for the entire appeal period.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for a higher 100 rating for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating is warranted for the service-connected herniated nucleus pulposus with spinal stenosis of the lumbar spine for the entire appeal period, and the claim is granted to that extent.  


ORDER

Entitlement to a rating of 60 percent for herniated nucleus pulposus with spinal stenosis is granted for the entire appeal period, subject to the payment of monetary benefits.




____________________________________________
C. L. KRASINKSI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


